t c summary opinion united_states tax_court john arthur patricia mulholland beecroft petitioners v commissioner of internal revenue respondent docket no 3075-o0s filed date john arthur and patricia mulholland beecroft pro sese andrew j wyman for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and the issues for decision are whether petitioners are entitled to disallowed deductions for charitable_contributions and whether petitioners are entitled to disallowed deductions for business_expenses some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in san jose california on the date the petition was filed in this case petitioner husband petitioner was employed by steven engineering inc beginning around and throughout the years in issue petitioner’s employment with steven engineering involved the sale of electronics and related products he earned wages of dollar_figure in and dollar_figure in petitioner wife was employed by the county of santa clara earning wages of dollar_figure in and dollar_figure in their individual wages in are not in the record but petitioners reported combined taxable wages of dollar_figure in that year petitioners filed a joint federal_income_tax return for each of the years in issue ‘adjustments to petitioners’ medical expense deductions and miscellaneous_itemized_deductions are computational and will be resolved by our holding on the issues in this case - - the first issue for decision is whether petitioners are entitled to disallowed deductions for charitable_contributions petitioners claimed charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed a deduction of only dollar_figure in each of and and dollar_figure in because petitioners failed to establish that any more than these amounts met the requirements of sec_170 respondent allowed petitioners the standard_deduction in and because their remaining itemized_deductions were less than the standard_deduction in each year sec_170 allows a deduction for charitable_contributions made during the taxable_year to certain listed types of organizations if the deductions are verified under regulations prescribed by the secretary sec_170 a deduction for charitable_contributions generally is not allowed in the absence of written records sec_1_170a-13 income_tax regs see also sec_6001 sec_1_6001-1 e income_tax regs specific requirements which vary according to the type and amount of the contributions do not need to be set out in detail here petitioners provided no reliable written records to substantiate the charitable_contributions and we do not find credible petitioner’s testimony that he donated these large sums in cash to a single organization alcoholics anonymous in the - - absence of any substantiation we sustain respondent in his disallowance of the bulk of these deductions the second issue for decision is whether petitioners are entitled to disallowed deductions for business_expenses petitioners filed a schedule c profit or loss from business in each year in issue claiming that petitioner was engaged in a sales business the following were reported on these schedules gross_receipts or sales dollar_figure dollar_figure dollar_figure car and truck expenses big_number big_number office expense --o- --o- travel -o- big_number big_number meals and entertainment big_number big_number big_number other telephone big_number big_number big_number net_loss big_number big_number big_number no cost_of_goods_sold was reported in any year for this sales business in the notice_of_deficiency respondent disallowed the expenses to the extent they exceed the gross_receipts the disallowance was made on several grounds petitioners had not established that the sales activity was a trade_or_business which was entered into for profit within the meaning of sec_183 and which had economic_substance other than the avoidance of taxes petitioners also had not a established that the expenses were incurred in such a trade_or_business for the stated purposes b established that the expenses were other than nondeductible personal expenses and c substantiated the amounts of the expenses and met the recordkeeping requirements of sec_274 - - expenses which are ordinary and necessary to carrying_on_a_trade_or_business generally are allowed as a deduction in the year in which they are paid sec_162 petitioner testified that he was engaged in a business activity named john beecroft sales his testimony concerning this alleged activity can be summarized as follows the business started in involved sales of electronic parts primarily computer-related he incurred various expenses in traveling throughout california to deliver parts to customers in total he spent approximately to percent of his time on this business the bulk of the work took place on weekends the business has incurred losses in each year since its inception in we find that petitioner was not engaged in the trade_or_business of selling electronics outside his primary employment as a salesman at steven engineering we need not address whether the activity was engaged in for profit under sec_183 or the other issues raised in the notice_of_deficiency because we find that petitioner was not engaged in the sales activity the primary evidence in the record concerning such an activity 1s petitioner’s own testimony we do not find his testimony to be credible and we therefore do not accept it the only corroborating evidence is in the form of mileage logs and an assortment of receipts the mileage logs actually pages of a -- - personal planner are for the most part filled with brief notations and numbers which give no indication of their business nature and to the extent that they show some business activity they could just as easily be from petitioner’s primary employment as from any outside business the receipts are for an assortment of expenses primarily travel and meals which show no indication that they were incurred for any business_purpose no records were provided showing purchases of product or inventory by petitioner and no sales receipts were provided showing that any actual sales had been made to customers in short there is nothing in the record which provides us with a basis for finding that petitioner was engaged in a sales business petitioner testified that he subsidized his main employment income with the sales business income in order to help support himself and his family however during the years petitioner’s business allegedly existed before and during the years in issue he claims to have incurred substantial losses in each year and in the years in issue to have had gross_receipts of only dollar_figure dollar_figure and dollar_figure we do not believe that petitioner would have for years invested so much time and effort in an activity which yielded such poor results and which provided his family with negligible income even before expenses petitioner argues that an irs employee informed him in a prior audit that his current method of maintaining records was - adequate respondent is not bound by advice given to a taxpayer which 1s incorrect as a matter of law 381_us_68 353_us_180 finally we turn to several statements made by petitioners in the petition which have not been addressed first petitioners state that they were never allowed an audit for and and that these years were thrown together with petitioners also state that respondent failed to enter into a settlement with them concerning the years in issue these facts even if true are not relevant to our decision our role is to decide the correct amounts of the deficiencies put in issue by the statutory_notice_of_deficiency sec_6213 and respondent’s actions prior to its issuance generally do not affect what is by law the correct amounts of the deficiencies see 62_tc_324 second petitioners state that they were unaware of certain laws governing the substantiation of deductions for charitable_contributions and that you keep changing the laws this court does not make the law we merely apply it as it is written metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir --- - we sustain respondent’s determination that the amounts claimed by petitioners as business_expense deductions were not expenses_incurred in a trade_or_business reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
